Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 13 and 15 – 17 are allowable, because prior art does not teach:
(Claim 1) wherein in the film stack, a concentration of oxygen (O) included in the film stack from a lower portion to an upper portion of the film stack increases gradually and then decreases, and a concentration of nitrogen (N) decreases gradually and then increases.
(Claim 8) wherein in the moisture prevention film, a concentration of oxygen (O) included in the moisture prevention film from a lower portion to an upper portion of the moisture prevention film increases gradually and then decreases, and a concentration of nitrogen (N) decreases gradually and then increases.
(Claim 10) wherein a deposition rate of the second moisture prevention film is lower than a deposition rate of each of the first moisture prevention film and the third moisture prevention film.
(Claim 17) wherein a deposition rate of the film formed in the second process is lower than a deposition rate of each of the films formed in the first process and the third process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 19, 2020